Citation Nr: 1025219	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to VA benefits based on the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1943 to April 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In May 2010, the appellant testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  

Clearly, the most important notice it that going to what evidence 
is necessary to substantiate a claim.  Notice as the claimant and 
VA's respective duties in obtaining evidence and how VA assigns 
effective dates and disability ratings is meaningless without 
telling the claimant what evidence is necessary to substantiate 
the claim.  

Of record is a certificate of death documenting that the Veteran 
died in October 2006.  Pneumonia, left and part of right lower 
lobes is listed as the immediate cause of death.  No other cause 
of death is listed.  

VA received the appellant's claim for Dependency and Indemnity 
Compensation (DIC) benefits in October 2006.  In a November 2006 
rating decision, the RO granted DIC benefits under 38 U.S.C. § 
1318.  In the rating decision on appeal the RO denied service 
connection for the cause of the Veteran's death.  

Of note is that service connection was in place for varicose 
veins of the lower extremities at that time of the Veteran's 
death.  

A review of the record fails to show that the appellant was 
provided with notice as to what was required to substantiate her 
claim for service connection for the cause of the Veteran's 
death.  In December 2006 the RO sent her a letter informing her 
that she had been granted benefits based on the length of time 
that the Veteran had been receiving benefits at the 100 percent 
rate (i.e. based on 38 U.S.C. § 1318).  In that letter the RO 
informed her that her claim for benefits based on service 
connection for the cause of the Veteran's death was deferred.  

In March 2007, the RO sent a letter to the appellant informing 
her that there were enclosures entitled "What the Evidence Must 
Show."  That is not reflected in the Enclosures list at the end 
of the letter.  Nor is there any document associated with the 
claims file explaining what the evidence must show to 
substantiate her claim for service connection for the cause of 
the Veteran's death.  

Another letter was sent to the appellant in January 2008 but that 
letter also failed to inform her as to what the evidence must 
show to substantiate her claim for service connection for the 
cause of the Veteran's death.  

Additionally, the appellant has included in her claim her 
contention that she is entitled to VA benefits under 38 U.S.C. § 
1151.  In a statement received in December 2006, which functioned 
as a notice of disagreement with the November 2007 decision, the 
appellant contended that the VA treating physician should have 
prescribed more aggressive physical therapy and had this been 
done the Veteran would not have developed gangrene of his lower 
extremities.  She contended that the Veteran's inability to 
adequately move about in his bed after a 2006 amputation of a 
lower extremity resulted in his pneumonia that caused his death.  
She also contended that had nursing staff moved the Veteran more 
often he would not have developed pneumonia.  She essentially 
reiterated these contentions in her February 2008 substantive 
appeal.  This is a claim for benefits under 38 U.S.C. § 1151.  

The record fails to show that VA informed the Veteran of the 
evidence necessary to substantiate a claim for VA benefits under 
38 U.S.C. § 1151.  Nor did the RO address whether benefits were 
warranted under § 1151.  In short, the appellant's claim for VA 
benefits based on the Veteran's death has only been partially 
adjudicated by the RO.  As the claim was for VA benefits based on 
the Veteran's death, the Board has jurisdiction over all theories 
of entitlement to such benefits.  38 U.S.C.A. § 7104(a) 
(providing that all questions in a matter which under 38 U.S.C. § 
511 is subject to decision by the Secretary shall be subject to 
one review on appeal to the Secretary); Cf. Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (Court of Appeals for Veterans Claims 
asserted jurisdiction over claim for disability due to any 
diagnosed psychiatric disability where Board denied appeal for 
service connection for post traumatic stress disorder).  

During the Board hearing, the appellant indicated that she was 
not contending that the VA medical center had done something 
wrong.  May 2010 Board hearing transcript at 7.  However, as she 
was not provided with notice as to what was required to 
substantiate a claim for benefits under § 1151 this testimony 
standing alone is not sufficient to act as a withdrawal of her 
claim.  

Additionally, the appellant has stated that the Veteran was in a 
VA nursing home at the time of his death.  A discharge summary 
from October 2006 indicates that the Veteran was in respite care 
a Brockton ESRD.  It is unclear to the Board if the Veteran was 
indeed living in a VA nursing home.  Regardless, there are no 
records associated with the claims file from Brockton ESRD.  On 
remand all obtainable records should be obtained and associated 
with the claims file.  The RO should clarify if the Veteran was 
living in a VA nursing home at the time of his death.  

Finally, the death certificate indicates that an autopsy was 
performed.  On remand, the autopsy report should be obtained and 
associated with the claims file.  Any VA terminal treatment 
records not already associated with the claims file should be 
obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the Veteran and her representative a 
letter providing her with the notice required 
under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159 with regard to her assertion that she 
is entitled to benefits for the cause of the 
Veteran's death and under 38 U.S.C. § 1151.  

2.  Obtain any additional relevant records, 
not already associated with the claims file, 
of VA any other relevant identified treatment 
of the Veteran; obtain all available nursing 
home treatment/care records, and obtain a 
copy of the autopsy report.  Associate all 
obtained records with the claims file.  If 
any of the above is not obtainable, obtain a 
negative reply and associate that reply, 
along with the efforts to obtain the records, 
with the claims file.  

3.  After completing any additional 
development indicated by any evidence or 
argument added to the claims file, 
readjudicate the appellant's claim under all 
theories of entitlement raised by the 
appellant or reasonably raised by the record.  
If any benefit sought is not granted provide 
the appellant and her representative with a 
supplemental statement of the case and allow 
an appropriate time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



